DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 18 February 2020.
Claims 1-9 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 19 May 2022 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the Examiner notes paragraph 33 of the Applicant’s submitted specification states, “The processor 31 is a central processing unit (CPU), a digital signal processor (DSP), or the like. The processor 31 controls the server 30 and performs various information processing calculations. The processor 31 is one example of the "control unit".” (Emphasis added).  As such, the Examiner will interpret the claimed “control unit” as a computer processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, as recited, are directed towards a program that controls a moving object. The program can be interpreted as computer code, per se, which is not a statutory category and is therefore unpatentable. However, a computer program can be eligible for patent protection if it is tangibly embodied on a computer readable medium and, when executed by a computer, performs the steps of the invention. Appropriate correction is required.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.  In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and the Examiner therefore will treat a claim for a computer program, without the computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material.

Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating an operation command for the moving object based on a delivery destination and a desired delivery time of the package; setting a priority of the package, based on information on a user receiving the package or information on the package; and in a case where the desired delivery time of a first package among a plurality of packages is changed while the moving object is traveling based on the operation command, with the plurality of packages loaded, when it is not possible to deliver the first package at the changed desired delivery time unless a delivery time of another package than the first package is changed, changing the delivery time of a second package among the plurality of packages, and generating a renewed operation command so that the delivery time of the first package becomes closer to the changed desired delivery time, the second package having a lower priority than the first package.
The limitations of generating an operation command for the moving object based on a delivery destination and a desired delivery time of the package, setting a priority of the package, in a case where the desired delivery time of a first package is changed while the moving object is traveling, when it is not possible to deliver the first package at the changed desired delivery time unless a delivery time of another package than the first package is changed, changing the delivery time of a second package among the plurality of packages, and generating a renewed operation command; as drafted, under the broadest reasonable interpretation, encompasses the management of commerical activities (business relations, sales activities), managing human behavior and relationships, and mental activity, but with for the use of generic machines as tools.  That is, other than reciting the use of generic computer and machine elements (control unit, moving object), the claims recite an abstract idea.  For example, generating an operation command for the moving object based on a delivery destination and a desired delivery time of a package, setting a priority of the package, changing the delivery time of a second package, and generating a renewed operation command; encompasses the planning of a delivery route and plan, setting priority to delivery jobs/customers, and updating the delivery route and plan, which is the management of commerical delivery services and the management of human relationships and behaviors.  In addition, generating an operation command for a moving object based on a delivery destination and a desired delivery time of a package, setting a priority of the package, changing the delivery time of a second package, and generating a renewed operation command; encompasses a user mentally planning a delivery route and plan for multiple customers based on priority of the customers, and changing and updating the planed stop times based on new information, which encompasses activities that can be performed in the human mind, including observation, evaluation, and judgement.  Thus, the claims recite limitations that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas, and into the “Mental Processes” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer and machine elements (control unit, moving object) as tools to carry out the abstract idea.  In addition, the claims recite the conditions under which a delivery time for customers would change, which is merely the narrowing of the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not directed to patent eligible subject matter.
With respect to the dependent claims 2-7, the claims taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims recite the type of information of the user and the information of the package used to set the priority of the package, which merely narrows the field of use and does not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 2 and 3).  In addition, the claims further recite assigning higher priority to packages with certain types of conditions, which merely narrows the field of use and does not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 4-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levis (US 2006/0235739 A1) (hereinafter Levis), in view of Putcha et al. (US 2017/0316370 A1) (hereinafter Putcha).

With respect to claims 1, 8, and 9, Levis teaches:
Generating an operation command for the moving object based on a delivery destination and a desired delivery time of the package (See at least paragraphs 8, 35, 36-38, and 58 which describe generating a dispatch plan to be used for delivery, wherein the plan includes commitment times for the packages to the destinations).
In a case where the desired delivery time of a first package among a plurality of packages is changed while the moving object is traveling based on the operation command, with the plurality of packages loaded, changing the delivery time of a second package among the plurality of packages, and generating a renewed operation command so that the delivery time of the first package becomes closer to the changed desired delivery time (See at least paragraphs 8, 9, 36-38, 53, 59, 91, 93, and 148 which describe updating a delivery plan for delivery vehicle after it has already started the route, wherein the update is in response to a new delivery time for a package or new delivery added to the route, and wherein the updated plan ensures the new delivery time is met, while minimally impacting other scheduled deliveries).

Levis discloses all of the limitations of claims 1, 8, and 9 as stated above.  Levis does not explicitly disclose the following, however Putcha teaches:
Setting a priority of a package, based on information on a user receiving the package or information on the package (See at least paragraphs 20, 21, 27, 28, and 29 which describe prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already).
In a case where the desired delivery time of a first package among a plurality of packages is changed while the moving object is traveling based on the operation command, with the plurality of packages loaded, when it is not possible to deliver the first package at the changed desired delivery time unless a delivery time of another package than the first package is changed, changing the delivery time of a second package among the plurality of packages, and generating a renewed operation command so that the delivery time of the first package becomes closer to the changed desired delivery time, the second package having a lower priority than the first package (See at least paragraphs 20, 21, 27, 28, and 29 which describe prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha.  By assigning priority to different deliveries, and rescheduling stops based on the priority of the stops, a delivery service can predictably ensure that important customers or items are delivered in the quickest manner possible, which would predictably increase the overall customer experience.  

With respect to claim 2, the combination of Levis and Putcha discloses all of the limitations of claim 1 as stated above.  In addition, Putcha teaches:
Wherein the information on the user receiving the package is information on an attribute of the user receiving the package (See at least paragraphs 20, 21, 27, 28, and 29 which describe prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha.  By assigning priority to different deliveries, and rescheduling stops based on the priority of the stops, a delivery service can predictably ensure that important customers or items are delivered in the quickest manner possible, which would predictably increase the overall customer experience.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levis and Putcha as applied to claim 1 as stated above, and further in view of Boruchi (US 2019/0266567 A1) (hereinafter Boruchi).

With respect to claim 3, Levis/Putcha discloses all of the limitations of claim 1 as stated above. Levis and Putcha do not explicitly disclose the following, however Boruchi teaches:
Wherein the information on the package is information on the delivery destination of the package, or information on an attribute of the package (See at least paragraphs 24, 25, 28, 35, and 39 which describe setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha, with the system and method of setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination of Boruchi.  By prioritizing certain deliveries over others based on the shipped item properties or the destination properties, a delivery service can predictably ensure that the items are delivered without being ruined, and can make optimal routing choices.

With respect to claim 5, Levis/Putcha/Boruchi discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Boruchi teaches:
Wherein the control unit is configured to acquire information on a kind of the package as the information on the attribute of the package, and to allocate a higher priority to the package when food is included in the package than when no food is included (See at least paragraphs 24, 25, 28, 35, and 39 which describe setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination, wherein food items are provided higher priority than non-food items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha, with the system and method of setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination, wherein food items are provided higher priority than non-food items of Boruchi.  By prioritizing certain deliveries over others based on the shipped item properties or the destination properties, a delivery service can predictably ensure that the items are delivered without being ruined, and can make optimal routing choices.

With respect to claim 6, Levis/Putcha/Boruchi discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Boruchi teaches:
Wherein the control unit is configured to acquire information on an expiry date of the package as the information on the attribute of the package, and to allocate a higher priority to the package as the expiry date is shorter (See at least paragraphs 24, 25, 28, 35, and 39 which describe setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination, wherein item expiration dates are considered when assigning higher priority).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha, with the system and method of setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination, wherein item expiration dates are considered when assigning higher priority of Boruchi.  By prioritizing certain deliveries over others based on the shipped item properties or the destination properties, a delivery service can predictably ensure that the items are delivered without being ruined, and can make optimal routing choices.

With respect to claim 7, Levis/Putcha/Boruchi discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Boruchi teaches:
Wherein the control unit is configured to allocate a higher priority to the package as the delivery destination of the package is farther away from a predetermined point (See at least paragraphs 24, 25, 28, 35, and 39 which describe setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination, wherein destination distance is weighed more when determining priority).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha, with the system and method of setting priority to shipments in delivery scheduling based on properties of the item shipped or the destination, wherein destination distance is weighed more when determining priority of Boruchi.  By prioritizing certain deliveries over others based on the shipped item properties or the destination properties, a delivery service can predictably ensure that the items are delivered without being ruined, and can make optimal routing choices.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levis and Putcha as applied to claim 1 as stated above, and further in view of Cao (US 2016/0364823 A1) (hereinafter Cao).

With respect to claim 4, Levis/Putcha discloses all of the limitations of claims 1 and 2 as stated above. Levis and Putcha do not explicitly disclose the following, however Cao teaches:
Wherein the control unit is configured to acquire information indicating whether the user is an individual or a corporation as the information on the attribute of the user receiving the package, and to allocate a higher priority to the package when the user is the individual than when the user is the corporation (See at least paragraphs 45, 46, 102, and 130 which describe planning a delivery route for multiple packages, wherein participants are given priority when scheduling a route based on the type of participant and the preferences of the system, wherein an individual’s home and a corporate client are considered options when determining priority.  It is noted that though an individual is not specifically identified as having higher priority than a corporate client, it would have been obvious to modify the Cao reference to place one over the other, as it discloses that the priority merely depends on the participant type, and thus one type must be higher than the another).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of scheduling a delivery plan for multiple deliveries to multiple destination, wherein the plan can be updated after it has already been started with new stops or changes to scheduled stops, such as new delivery times, wherein the plan is updated in a manner that schedules the stops in the most optimal manner while also satisfying the delivery commitments of the changed or new stop of Levis, with the system and method of prioritizing deliveries based on information on the user or package, including whether their shipment has been postponed already, wherein the customers with rescheduled deliveries are given priority in scheduling and moving other deliveries as minimally as possible of Putcha, with the system and method of planning a delivery route for multiple packages, wherein participants are given priority when scheduling a route based on the type of participant and the preferences of the system, wherein an individual’s home and a corporate client are considered options when determining priority of Cao.  By prioritizing one type of customer type over another, a delivery service can predictably ensure that whatever their target sensitive market is, will receive higher service, and thus ensure the optimal overall customer experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
27 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628